Title: To James Madison from Vincent Gray, 18 November 1808
From: Gray, Vincent
To: Madison, James



Sir,
Havana 18. Nov. 1808

Finding that I can no longer be useful to my Countrymen visiting this Port, entitled to my Services, without endangering my Personal liberty: and finding myself daily and hourly called upon and pressed to make Protests and grant Certificates for vessels in distress, and Certificates of property, which I believe to be doubtful; and finding also that this Government have actually refused to Suffer a British Agent to reside here, and that Major Foster has actually sailed from hence for Jamaica, I had determined this morning to close the Consulate, and not grant any other official document whatever, during the absence of Mr. Anderson, or untill I receive orders from your Department to the Contrary.
The Embargo being, as may naturally be supposed, unpopular here, gave the Enemies of our Governt. and its Citizens, an opportunity to publish many falsehoods against them; and their designs as to Spain; which frequently require time to confute.  And I lament to Say that those persons are not at a loss to find Americans who are base enough to aid and assist them in their Evil designs.
Altho’ the Government does not appear to believe those Stories (one Department excepted) yet they have great influence upon the mind of the uninformed and under officers when aided in their Views by those Merchants who have always been hostile to the Americans residing & Trading to this Port.
At a period like the present, you will readily Suppose that at a Foreign Port so near to the US and a Situation like this, are to found a number of Americans, who have from Necessity evaded the Embargoe Laws; and are not disposed to be thwarted in their views by an agent not acknowledged, nor supported by the Government.  With Such people I have had many difficulties to encounter and finally found it Necessary for my own Personal Safety, not to interfere with them in the Sales of their Cargoes or Vessels, as they were Protected and encouraged by the Government, to the extent of their power, in the prosecution of Such unlawful Commerce; as this City appeared at one time entirely to depend for its Subsistance upon Such Commerce.
At present, this City is plentifully Supplied with Flour from VeraCruz, and Several Cargo vessels are hourly expected from thence with those articles, which has reduced the price thereof from 55 Ds. Per Barrel down to 25 Ds.
The Spanish 74 San Justo is to sail from Vera Cruz for this place, on the 20th. Instant, having on board the late Vice Roy of Mexico Prisoner, and Eight Million of Dollars for this place and Spain.
Two British Frigates are at VeraCruz receiving 4 Millions each for the Spanish Government.
The Supreme Junta of this Island waits for the meeting of, and proceedings of Congress, to govern them in their Conduct towards American Commerce, in which I fear will be excluded from the American Colonies, in Consequence of the Measures taken by the British Government to that effect; in order that their own Subjects may enjoy the profit thereof.  I have the Honor to be, Sir, in haste, Very respectfully, Your Mo. Ob Servt

Vincent Gray

